Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 1 of 15 PageID #: 252




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

     EARL OWENS,                                     )
                                                     )
                                Plaintiff,           )
                                                     )
                        vs.                          )       No. 1:20-cv-01900-JMS-TAB
                                                     )
     CONSOLIDATED CITY OF INDIANAPOLIS AND           )
     MARION COUNTY, MATTHEW MCFADDEN, and            )
     HAROLD BLAKE                                    )
                                                     )
                              Defendants.            )


                                             ORDER

         In May of 2018, Indianapolis Metropolitan Police Department ("IMPD") officers searched

 Plaintiff Earl Owens's property. The search, Mr. Owens's subsequent arrest, and the filing of

 criminal charges against Mr. Owens form the basis of this lawsuit. Specifically, Mr. Owens has

 sued IMPD Officer Matthew McFadden, Morgan County Deputy Prosecutor Harold Blake,1 and

 the Consolidated City of Indianapolis and Marion County ("the City") for violation of his

 Fourteenth Amendment rights, intentional infliction of emotional distress, and malicious

 prosecution. [Filing No. 32.] Presently before the Court is a Motion to Dismiss filed by Deputy

 Prosecutor Blake, [Filing No. 37], which is now ripe for the Court's decision.




 1Deputy Prosecutor Blake indicates in filings that he is no longer a Deputy Prosecutor, [see, e.g.,
 Filing No. 38 at 1-2], but the Court refers to him as Deputy Prosecutor Blake since he held that
 position during the time period relevant to this matter.
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 2 of 15 PageID #: 253




                                                     I.
                                         STANDARD OF REVIEW

         Federal Rule of Civil Procedure 8(a)(2) "requires only 'a short and plain statement of the

 claim showing that the pleader is entitled to relief.'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

 (quoting Fed. R. Civ. Pro. 8(a)(2)). "Specific facts are not necessary, the statement need only 'give

 the defendant fair notice of what the . . . claim is and the grounds upon which it rests.'" Erickson,

 551 U.S. at 93 (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)).

         A motion to dismiss asks whether the complaint "contain[s] sufficient factual matter,

 accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In reviewing the sufficiency of a complaint,

 the Court must accept all well-pled facts as true and draw all permissible inferences in favor of the

 plaintiff. See Active Disposal, Inc. v. City of Darien, 635 F.3d 883, 886 (7th Cir. 2011). The Court

 will not accept legal conclusions or conclusory allegations as sufficient to state a claim for relief.

 See McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011). Factual allegations must

 plausibly state an entitlement to relief "to a degree that rises above the speculative level." Munson

 v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is "a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense." Id.

 When a plaintiff "pleads himself out of court by making allegations sufficient to defeat the suit,"

 dismissal under Rule 12 is appropriate. Vincent v. City Colleges of Chicago, 485 F.3d 919, 924

 (7th Cir. 2007).




                                                     2
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 3 of 15 PageID #: 254




                                                  II.
                                            BACKGROUND

          The following factual allegations are taken from the Amended Complaint, [Filing No. 32],

 the operative complaint in this matter. They are accepted as true solely for the purpose of this

 Order.

          Officer McFadden, who is a member of IMPD's Auto Theft Task Force, had held a personal

 vendetta against Mr. Owens for several years. [Filing No. 32 at 2.] When Mr. Owens would

 participate in auctions prior to 2018, Officer McFadden would sometimes be in attendance and

 would harass Mr. Owens and yell that Mr. Owens "ran a chop shop," "was a thief," and was a

 "scum bag," loud enough for others to hear and so as to disrupt the auctions and other business.

 [Filing No. 32 at 2.]

          In May of 2018, police initiated an investigation for the alleged theft of golf carts from a

 golf course in Morgan County, Indiana. [Filing No. 32 at 2.] On May 21, 2018, Officer McFadden

 conducted a search of Mr. Owens's property at 535 LaClede Street without a search warrant.

 [Filing No. 32 at 2-4.] Officer McFadden and the IMPD produced a search warrant at a later time,

 but it was signed after the search had been completed, did not contain Mr. Owens's name, and

 stated that no one was present during the search when, in fact, Mr. Owens was present. [Filing

 No. 32 at 3-4.]

          Thereafter, Officer McFadden conducted a search of Mr. Owens's property at 607

 Whitcomb Street—this time presenting a false warrant upon entry. [Filing No. 32 at 3.] The

 warrant indicated that Mr. Owens was not present for the search, but he was. [Filing No. 32 at 4.]

 Mr. Owens requested that Officer McFadden and the other officers leave the property, but they

 refused his request and continued their search. [Filing No. 32 at 3.] During the search of Mr.



                                                   3
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 4 of 15 PageID #: 255




 Owens's property, Officer McFadden and/or other IMPD officers intentionally broke a door off of

 Mr. Owens's truck and caused other damage to his property. [Filing No. 32 at 4.]

        On July 20, 2018, criminal charges were filed against Mr. Owens based on false

 information and misrepresentations made by Officer McFadden. [Filing No. 32 at 4.] Despite the

 existence of jurisdictional issues and no evidence to prosecute Mr. Owens, Deputy Prosecutor

 Blake continued to pursue the charges. [Filing No. 32 at 5.] Moreover, a scan of the vehicle

 identification numbers on the golf carts in question confirmed that they were not stolen, yet Deputy

 Prosecutor Blake continued the prosecution. [Filing No. 32 at 5.]

        During this time, Mr. Owens was in the process of adopting his niece. [Filing No. 32 at

 5.] As a result of the charges against Mr. Owens, however, his niece was removed from his home

 for two weeks, which significantly delayed the adoption proceedings. [Filing No. 32 at 5.]

 Wanting Mr. Owens to pay restitution for the alleged thefts, Deputy Prosecutor Blake intentionally

 interfered with Mr. Owens's adoption proceedings and tried to extort money from him by asking

 Mr. Owens's defense counsel, Glen Koch, "how much the adoption was worth to [Mr.] Owens to

 get the case dismissed." [Filing No. 32 at 6.]

        In the past, Deputy Prosecutor Blake had tried unsuccessfully to pursue criminal charges

 against Mr. Owens in Boone County, Indiana twice. [Filing No. 32 at 6.] Eventually, the case

 against Mr. Owens stemming from the searches was transferred to Boone County in July of 2019.

 [Filing No. 32 at 6.] Mr. Owens was arrested and posted bond, but the charges were dismissed

 within 24 hours. [Filing No. 32 at 6.] Nevertheless, Mr. Owens incurred attorneys' fees and

 Department of Child Services ("DCS") fees, and paid bond money. [Filing No. 32 at 6.] He also

 lost his salvage license and salvage contracts and was forced to close his salvage yard as a result

 of his arrest and the criminal charges. [Filing No. 32 at 6.]


                                                  4
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 5 of 15 PageID #: 256




        Mr. Owens initiated this litigation on July 17, 2020, [Filing No. 1], and filed the operative

 Amended Complaint on November 19, 2020, [Filing No. 32]. Mr. Owens asserts claims for: (1)

 violation of his Fourteenth Amendment rights under the Due Process Clause and Equal Protection

 Clause of the United States Constitution, pursuant to 42 U.S.C. § 1983 against the City, Officer

 McFadden, and Deputy Prosecutor Blake; (2) intentional infliction of emotional distress against

 the City and Deputy Prosecutor Blake; and (3) malicious prosecution against the City, Officer

 McFadden, and Deputy Prosecutor Blake. Deputy Prosecutor Blake has filed a Motion to Dismiss,

 [Filing No. 37], seeking dismissal of all of the claims against him.

                                                III.
                                            DISCUSSION

        Deputy Prosecutor Blake argues in his Motion to Dismiss that he is entitled to absolute

 immunity in connection with all of the claims he faces. The Court first addresses Mr. Owens's §

 1983 claim.

        A. Section 1983 Claim

        Mr. Owens's § 1983 claim against former Deputy Prosecutor Blake is based upon three

 main allegations: (1) that Deputy Prosecutor Blake pursued baseless charges against Mr. Owens;

 (2) that Deputy Prosecutor Blake knowingly and intentionally interfered in Mr. Owens's niece's

 adoption proceedings; and (3) that Deputy Prosecutor Blake acted in an investigative role in Mr.

 Owens's case. The Court addresses each allegation in turn.

                1. Mr. Owens's Allegation That Deputy Prosecutor Blake Pursued Baseless
                   Charges Against Mr. Owens

        In support of his Motion to Dismiss, Deputy Prosecutor Blake argues that his alleged

 motive in prosecuting Mr. Owens is irrelevant. [Filing No. 38 at 7.] He asserts that he is entitled

 to absolute immunity even if he acted maliciously. [Filing No. 38 at 4-5.] Therefore, Deputy


                                                 5
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 6 of 15 PageID #: 257




 Prosecutor Blake argues that he is entitled to absolute immunity related to pursuing baseless

 charges against Mr. Owens. [Filing No. 38 at 5.]

          Mr. Owens responds that prosecutors do not enjoy absolute immunity before they have

 probable cause. [Filing No. 47 at 9.] As such, Mr. Owens suggests that absolute immunity had

 not yet attached to Deputy Prosecutor Blake because he lacked probable cause in this case. [Filing

 No. 47 at 9-10.] Mr. Owens also argues that the issue of probable cause constitutes a factual

 dispute that precludes a ruling on absolute immunity at this stage in the litigation. [Filing No. 47

 at 9.]

          In reply, Deputy Prosecutor Blake claims that a prosecutor's lack of probable cause is only

 relevant "in determining whether particular investigative activities undertaken by a prosecutor are

 protected by absolute immunity." [Filing No. 48 at 4.] When no such investigative activities are

 alleged at all—which Deputy Prosecutor Blake claims is the case here—a prosecutor's alleged lack

 of probable cause is not relevant to absolute immunity. [Filing No. 48 at 4.]

          "[A]bsolute immunity shields prosecutors even if they act maliciously, unreasonably,

 without probable cause, or even on the basis of false testimony or evidence." Smith v. Power, 346

 F.3d. 740, 742 (7th Cir. 2003); see also Jones v. Cummings, 2020 WL 2732347, at *3 (S.D. Ind.

 2020) ("[T]he act of preparing and filing [charges]…falls squarely within the prosecutor's role as

 an advocate…."). Mr. Owens alleges that "[d]espite there being jurisdictional issues and no

 evidence to prosecute [Mr.] Owens, [Deputy Prosecutor] Blake refused to dismiss the case and

 continued to pursue the groundless criminal charges against [Mr.] Owens." [Filing No. 32 at 5.]

 He also alleges that Deputy Prosecutor Blake "unsuccessfully attempted to pursue criminal charges

 against [Mr.] Owens in Boone County twice." [Filing No. 32 at 6.] These allegations relate to the

 evaluation of evidence, and the preparing and filing of charges – actions for which Deputy


                                                  6
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 7 of 15 PageID #: 258




 Prosecutor Blake is entitled to absolute immunity. See Diestelhorst v. Ryan, 20 Fed. App'x 544,

 546 (7th Cir. 2001) ("[A]bsolute immunity shields a prosecutor 'even if he initiates charges

 maliciously, unreasonably, without probable cause, or even on the basis of false testimony or

 evidence'") (quoting Henry v. Farmer City State Bank, 808 F.2d 1228, 1238 (7th Cir. 1986)).

 Accordingly, the Court GRANTS Deputy Prosecutor Blake's Motion to Dismiss as it relates to

 Mr. Owens's § 1983 claim based on allegations that Deputy Prosecutor Blake pursued baseless

 charges against him.

                2. Mr. Owens's Allegation That Deputy Prosecutor Blake Intentionally
                   Interfered With Mr. Owens's Niece's Adoption Proceedings

        In support of his Motion to Dismiss, Deputy Prosecutor Blake argues that his inquiry about

 Mr. Owens's adoption of his niece—regardless of any alleged intent—was made during a plea

 discussion, which is a core prosecutorial function. [Filing No. 38 at 7.] According to Deputy

 Prosecutor Blake, it is well-settled that discussions between a prosecutor and defense counsel are

 protected by absolute immunity. [Filing No. 38 at. 7.] He further asserts that Mr. Owens's only

 allegation is that Deputy Prosecutor Blake negotiated with an improper motive, but prosecutors

 are shielded by absolute immunity regardless of their motive. [Filing No. 38 at 6.] Therefore,

 Deputy Prosecutor Blake argues that he is entitled to absolute immunity related to intentionally

 interfering with Mr. Owens's niece's adoption proceedings. [Filing No. 38 at 7.]

        Mr. Owens responds that Deputy Prosecutor Blake acted outside the scope of his

 prosecutorial role by asking about Mr. Owens's niece's adoption proceedings, and therefore is not

 protected by absolute immunity. [Filing No. 47 at 5.] To support this argument, Mr. Owens asserts

 that prosecutors do not have the authority under Indiana law to interfere with adoption

 proceedings—aside from a few limited exceptions that are irrelevant in this case. [Filing No. 47

 at 6.] Therefore, Mr. Owens argues, Deputy Prosecutor Blake did not have standing to interfere
                                                 7
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 8 of 15 PageID #: 259




 with Mr. Owens's niece's adoption. [Filing No. 47 at 7.] And because interfering in adoption

 proceedings is not a prosecutorial function, Mr. Owens claims that Deputy Prosecutor Blake was

 acting outside the scope of his employment and is not shielded by absolute immunity in this case.

 [Filing No. 47 at 7-8.]

        In reply, Deputy Prosecutor Blake claims that all of his alleged misconduct occurred during

 plea negotiations. [Filing No. 48 at 2.] Mr. Owens, according to Deputy Prosecutor Blake, fails

 to allege any actions that demonstrate Deputy Prosecutor Blake's alleged interference with the

 adoption proceedings, other than conclusory and non-specific assertions that he interfered. [Filing

 No. 48 at 2.] Because Mr. Owens has failed to allege that Deputy Prosecutor Blake did anything

 outside the scope of plea negotiations, Deputy Prosecutor Blake argues there is no basis for Mr.

 Owens's claims that he was acting outside the scope of his employment by interfering in the

 adoption proceedings. [Filing No. 48 at 3.]

         "Prosecutors are absolutely immune from liability for damages under § 1983 for conduct

 that is functionally prosecutorial; this immunity is understood to broadly cover all conduct

 associated with the judicial phase of the criminal process." Bianchi v. McQueen, 818 F.3d 309,

 316 (7th Cir. 2016) (citing Van de Kamp v. Goldstein, 555 U.S. 335, 341-43 (2009)). This

 protected conduct encompasses the plea negotiating process, which is considered a "core

 prosecutorial function protected by absolute immunity." Swaggarty v. Trevarthen, 715 Fed. App'x

 556, 558 (7th Cir. 2018) (citing Mendenhall v. Goldsmith, 59 F.3d 685, 691 (7th Cir. 1995)). And

 "[i]t is beyond question that a prosecutor's plea bargaining activities, regardless of motive, warrant

 absolute immunity." Mills v. Nungester, 2020 WL 2526022, at *4 (S.D. Ind. 2020).

        Mr. Owens alleges that Deputy Prosecutor Blake "knew that [Mr.] Owens was in the

 process of adopting his niece and tried to extort money from [Mr.] Owens, via restitution for items


                                                   8
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 9 of 15 PageID #: 260




 which [Mr.] Owens did not steal, in connection to the adoption proceedings." [Filing No. 32 at 6.]

 Based upon the Amended Complaint, the Court cannot conclude as a matter of law, that Deputy

 Prosecutor Blake was not extorting money from Mr. Owens, which would not be within the scope

 of any ostensible plea negotiations. It is not clear whether Deputy Prosecutor Blake was suggesting

 that Mr. Owens pay money to have the charges dismissed, that he was suggesting that Mr. Owens

 plead guilty to the charges, that he was suggesting that Mr. Owens agree to a fine, or that he was

 suggesting an improper personal payment of money. From the face of Mr. Owens's Amended

 Complaint – which is all that the Court may consider at this stage of the litigation – the Court

 cannot assume that the alleged threats were made in the course of plea negotiations. Accordingly,

 Deputy Prosecutor Blake's Motion to Dismiss Mr. Owens's § 1983 claim based on allegations that

 Deputy Prosecutor Blake intentionally interfered with Mr. Owens's niece's adoption proceedings

 by attempting to extort money from him is DENIED. 2

                3. Mr. Owens's Allegations That Deputy Prosecutor Blake Acted In An
                   Investigatory Role In Mr. Owens's Case

        In support of his Motion to Dismiss, Deputy Prosecutor Blake argues that Mr. Owens does

 not allege any facts that support his assertion that Deputy Prosecutor Blake acted as a police

 investigator. [Filing No. 38 at 2.] Instead, Deputy Prosecutor Blake argues, Mr. Owens makes

 this allegation solely on "information and belief." [Filing No. 38 at 2.]      Therefore, Deputy

 Prosecutor Blake claims that he is entitled to absolute immunity related to acting in an

 investigatory role in Mr. Owens's case. [Filing No. 38 at 2.]




 2To the extent that Mr. Owens bases his § 1983 claim on allegations that the adoption proceedings
 were delayed because his niece was removed from his home due to the criminal charges brought
 by Deputy Prosecutor Blake, such a claim would be barred because Deputy Prosecutor Blake is
 entitled to absolute immunity in connection with the decision to bring charges and ultimately doing
 so.
                                                 9
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 10 of 15 PageID #: 261




         Mr. Owens responds that Deputy Prosecutor Blake took an active, investigatory role in Mr.

  Owens's case. [Filing No. 47 at 9.] Mr. Owens also argues that Deputy Prosecutor Blake's alleged

  involvement is a factual dispute that must be resolved before the Court can decide the issue of

  absolute immunity. [Filing No. 47 at 10.]

         In reply, Deputy Prosecutor Blake argues that Mr. Owens fails to allege that Deputy

  Prosecutor Blake engaged in investigatory acts, such as gathering evidence or talking to witnesses.

  [Filing No. 48 at 3-4.] Deputy Prosecutor Blake emphasizes that, instead, Mr. Owens makes this

  claim solely on information and belief, and with no additional factual allegations. [Filing No. 48

  at 3.] Thus, Deputy Prosecutor Blake argues, Mr. Owens's claim amounts to nothing more than a

  "formulaic recitation of an element of an exception to absolute immunity," and as such, he is

  entitled to absolute immunity. [Filing No. 48 at 3.]

         It is well-established that absolute immunity "encompasses quintessentially prosecutorial

  functions like an out-of-court effort to control the presentation of a witness's testimony and the

  acts undertaken by a prosecutor in preparing for the initiation of judicial proceedings or for trial."

  Bianchi, 818 F.3d at 318 (quotations and citations omitted). Included in this absolute immunity is

  "the professional evaluation of the evidence assembled by the police and appropriate preparation

  for its presentation at trial or before a grand jury after a decision to seek indictment has been made."

  Id. (emphasis omitted). But "a prosecutor is not absolutely immune for acts that go beyond the

  strictly prosecutorial to include investigation. A prosecutor acting in an investigative capacity may

  claim only the same qualified immunity that protects police officers and other law-enforcement

  investigators." Id. (quotations and citations omitted); see also Buckley v. Fitzsimmons, 509 U.S.

  259, 273 (1993) ("A prosecutor's administrative duties and those investigatory functions that do

  not relate to an advocate's preparation for the initiation of a prosecution or for judicial proceedings


                                                    10
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 11 of 15 PageID #: 262




  are not entitled to absolute immunity."). Moreover, a prosecutor "may not shield his investigative

  work with the aegis of absolute immunity merely because, after a suspect is eventually arrested,

  indicted, and tried, that work may be retrospectively described as 'preparation' for a possible trial."

  Id. at 276; see also Fields v. Wharrie, 672 F.3d 505, 510-11 (7th Cir. 2012) ("There exists a

  difference between [a prosecutor's] role in evaluating evidence and interviewing witnesses as he

  prepares for trial…and [his] detective's role in searching for the clues and corroboration that might

  give him probable cause to recommend that a suspect be arrested. Actions and decisions made in

  accordance with the latter set of responsibilities entitle him only to the qualified immunity granted

  to the police and other members of the prosecution team who share those duties") (citations and

  quotations omitted).

         Based on Mr. Owens's vague and unsupported allegations, the Court concludes that Deputy

  Prosecutor Blake is entitled to absolute immunity as a matter of law for Mr. Owens's § 1983 claim

  related to Deputy Prosecutor Blake acting in an investigative role. The Court must consider the

  well-pleaded allegations of Mr. Owens's Amended Complaint to be true, but it cannot accept mere

  conclusory allegations as sufficient to state a claim for relief. See McCauley v. City of Chicago,

  671 F.3d 611, 617 (7th Cir. 2011). Mr. Owens alleges that Deputy Prosecutor Blake was "actively

  involved in a police investigative role," but fails to support this assertion with any factual basis.

  [Filing No. 32 at 5.] Nor does Mr. Owens allege any facts to demonstrate how Deputy Prosecutor

  Blake acted outside the scope of his role as a prosecutor. Instead, Mr. Owens provides only

  generalized assertions that Deputy Prosecutor Blake was acting as an investigator. While factual

  allegations need not be detailed to survive a motion to dismiss, here, Mr. Owens fails to allege any

  facts to support his claim, and "mere labels and conclusions, [or] a formulaic recitation of a cause

  of action's elements will not do." Twombly, 550 U.S. at 545. These allegations do not sufficiently


                                                   11
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 12 of 15 PageID #: 263




  characterize Deputy Prosecutor Blake's actions as investigative rather than prosecutorial and,

  therefore, Deputy Prosecutor Blake is entitled to absolute immunity as to Mr. Owens's § 1983

  claim related to Deputy Prosecutor Blake's alleged investigatory role. The Court GRANTS Deputy

  Prosecutor Blake's Motion to Dismiss as to that claim.

         B. State Law Claims

         Mr. Owens's claims against Deputy Prosecutor Blake for intentional infliction of emotional

  distress and malicious prosecution are based on the same three allegations Mr. Owens makes in

  connection with his § 1983 claim: (1) that Deputy Prosecutor Blake pursued baseless charges

  against Mr. Owens; (2) that Deputy Prosecutor Blake knowingly and intentionally interfered in

  Mr. Owens's adoption proceedings; and (3) that Deputy Prosecutor Blake acted in an investigative

  role in Mr. Owens's case.

         In support of his Motion to Dismiss, Deputy Prosecutor Blake argues that he is protected

  by absolute immunity against Mr. Owens's state law claims. [Filing No. 38 at 8.] Deputy

  Prosecutor Blake asserts that Indiana law provides more protection for prosecutors than federal

  law because Indiana does not recognize the Supreme Court's distinction between prosecutorial and

  administrative functions for purposes of absolute immunity. [Filing No. 38 at 8.]

         Mr. Owens responds that Deputy Prosecutor Blake is not entitled to absolute immunity on

  his state law claims for the same reasons discussed in connection with the § 1983 claim. [Filing

  No. 47 at 10.] Mr. Owens argues that Deputy Prosecutor Blake would normally be immune from

  such state law claims, but Deputy Prosecutor Blake has ignored the allegation that he interfered

  with Mr. Owens's niece's adoption. [Filing No. 47 at 11.] This allegation, according to Mr. Owens,

  is separate from his other allegations that Deputy Prosecutor Blake pursued baseless charges

  against him and conducted plea negotiations with an improper motive. [Filing No. 47 at 11.]


                                                 12
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 13 of 15 PageID #: 264




  Because Indiana law does not authorize prosecutors to intervene in adoption proceedings, Mr.

  Owens claims that Deputy Prosecutor Blake was acting outside the scope of his prosecutorial role

  and is therefore not protected by absolute immunity against his state law claims. [Filing No. 47 at

  11.]

         In reply, Deputy Prosecutor Blake again argues that any alleged interference with the

  adoption proceedings occurred during a core prosecutorial function. [Filing No. 48 at 2.]

  Therefore, Deputy Prosecutor Blake claims that there is no basis for Mr. Owens's allegation that

  he was acting outside the scope of his prosecutorial authority and was thereby stripped of absolute

  immunity. [Filing No. 48 at 2-3.] Instead, Deputy Prosecutor Blake argues that Mr. Owens's

  allegation is a bare recitation of an exception to absolute immunity—which is insufficient to state

  a claim under both federal and Indiana law. [Filing No. 48 at 3-5.] Since absolute immunity under

  Indiana law is broader than under federal law—which Mr. Owens does not contest—and because

  Mr. Owens relies on the same allegations that he does in his federal claim, Deputy Prosecutor

  Blake argues that the state law claims also fail. [Filing No. 48 at 5-6.]

         The Indiana Tort Claims Act provides prosecutors with absolute immunity for acts within

  the scope of their employment. Ind. Code § 34-13-3-3(7) ("A governmental entity of an employee

  acting within the scope of the employee's employment is not liable if a loss results from…[t]he

  performance of a discretionary function…."); see also Mills, 2020 WL 2526022, at *5. Absolute

  immunity is also available to prosecutors under Indiana common law. See American Dry Cleaning

  & Laundry v. State, 725 N.E.2d 96, 98-99 (Ind. Ct. App. 2000) (citing Foster v. Pearcy, 387 N.E.2d

  446, 449 (Ind. 1979)). "Indiana law is more generous to the prosecutor, because it has rejected the

  Supreme Court's distinction between prosecutorial and administrative or investigative functions

  for purposes of immunity, as long as the prosecutor was acting within the scope of his or her


                                                   13
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 14 of 15 PageID #: 265




  authority." Davis v. Zirkelbach, 149 F.3d 614, 618 (7th Cir. 1998) (dismissing § 1983 claims

  against prosecutor and stating "[t]he same result obtains under Indiana law for [plaintiff's] claims

  based on state law theories"); see also Everling v. Ragains, 2015 WL 1319707, at *5 (S.D. Ind.

  2015) ("Prosecutorial immunity under Indiana law is even broader than under federal law. When

  Indiana prosecutors act reasonably within the scope of authority granted to them, they receive

  absolute immunity") (quotation and citation omitted).

         Mr. Owens's state law claims against Deputy Prosecutor Blake for intentional infliction of

  emotional distress and malicious prosecution are based on the same allegations as his § 1983 claim.

  Mr. Owens does not make any additional allegations against Deputy Prosecutor Blake; rather, he

  alleges that Deputy Prosecutor Blake is not immune to his state law claims "for the same reasons

  that he is not immune to [his] federal claims." [Filing No. 47 at 10.] The Court has already

  determined that Mr. Owens's § 1983 claims based on allegations that Deputy Prosecutor Blake

  pursued baseless charges against him and that Deputy Prosecutor Blake acted in an investigatory

  role in Mr. Owens's case do not survive, and his state law claims based on those allegations also

  fail because Indiana law provides prosecutors with even broader protection than federal law. The

  Court GRANTS Deputy Prosecutor Blake's Motion to Dismiss Mr. Owens' state law claims based

  on those allegations. As to Mr. Owens's allegations regarding Deputy Prosecutor Blake interfering

  in Mr. Owens's niece's adoption proceedings by attempting to extort money from Mr. Owens, the

  Court finds that Mr. Owens's allegations are sufficient to withstand dismissal because the

  allegations of the Amended Complaint state a plausible claim for extortion. The Court DENIES

  Mr. Owens's Motion to Dismiss the state law claims based on that allegation.




                                                  14
Case 1:20-cv-01900-JMS-TAB Document 54 Filed 04/01/21 Page 15 of 15 PageID #: 266




                                                  IV.
                                             CONCLUSION

           For the reasons detailed herein, the Court GRANTS IN PART and DENIES IN PART

  Deputy Prosecutor Blake's Motion to Dismiss, [37], as follows:

           •   The Motion to Dismiss is GRANTED IN PART as to Mr. Owens's § 1983 and
               state law claims based on allegations that Deputy Prosecutor Blake pursued
               baseless charges against Mr. Owens, and those claims are DISMISSED WITH
               PREJUDICE 3;

           •   The Motion to Dismiss is GRANTED IN PART as to Mr. Owens's § 1983 and
               state law claims based on allegations that Deputy Prosecutor Blake acted in an
               investigatory role in Mr. Owens's case, and those claims are DISMISSED
               WITHOUT PREJUDICE 4; and

           •   The Motion to Dismiss is DENIED IN PART as to Mr. Owens's § 1983 and
               state law claims based on allegations that Deputy Prosecutor Blake interfered
               with Mr. Owens's niece's adoption proceedings and attempted to extort money
               from him. Those claims SHALL PROCEED.




      Date: 4/1/2021




  Distribution via ECF only to all counsel of record



  3 Because Mr. Owens cannot amend his Amended Complaint to cure the deficiencies with his
  claims based on allegations that Deputy Prosecutor Blake pursued baseless charges against him,
  dismissal with prejudice is appropriate. Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013)
  (dismissal with prejudice is proper "if it is clear that any amendment would be futile").

  4 While the Amended Complaint is insufficient on the investigatory claim, the Court considers the
  nature of Deputy Prosecutor Blake's role in the prosecution at issue to be a permissible topic of
  discovery. Should discovery reveal facts to support renewed pursuit of the claim, Mr. Owens may
  file a motion for leave to amend the Amended Complaint.
                                                 15
